Citation Nr: 1243914	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  07-04 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2005 which denied entitlement to service connection for bilateral hearing loss and June 2009 which denied entitlement to service connection for tinnitus by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in December 2009.  A transcript of the hearing is of record.

The Board remanded these matters in May 2010 to provide the Veteran with an adequate VA opinion.  The RO continued the denial of each claim as reflected in the October 2011 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's bilateral hearing loss meets the definition of a hearing disability under 38 C.F.R. § 3.385 and the medical evidence is in relative equipoise as to whether the Veteran's current diagnosis of bilateral hearing loss is related to active military service. 

2.  The evidence of record is at least in equipoise on whether the Veteran's tinnitus is related to noise exposure during active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012). 

2.  Tinnitus was incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Merits of the Claims for Service Connection

The Veteran contends that he currently has bilateral hearing loss and tinnitus related to military service.  Specifically, he asserts that he experienced acoustic trauma from exposure to gunfire as a military police officer while serving in Vietnam.

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology.   Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  

In assessing the Veteran's service connection claim for hearing loss and tinnitus, the Board must first determine whether the Veteran has a current hearing loss disability under VA regulations and a current diagnosis of tinnitus.  As noted above, hearing loss is determined for VA purposes using the criteria provided under 38 C.F.R. § 3.385.  VA audiology examination reports dated in April 2009, July 2010 and July 2012 show auditory thresholds of 40 decibels (dB) or higher in at least one of the required frequencies for both ears.  With respect to tinnitus, the Veteran has reported that he experiences tinnitus and the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is nothing in the record that indicates the Veteran's statements are not credible.  Additionally, the VA examination reports reveal that the Veteran has a diagnosis of tinnitus.  Accordingly, the evidence shows that the Veteran has a current diagnosis of a bilateral hearing loss disability and tinnitus.   

A review of the Veteran's service treatment records shows that the Veteran did not complain of or receive treatment for hearing loss or tinnitus during active military service.  The Veteran's hearing acuity was not evaluated in the September 1968 separation examination and there was no documentation that the Veteran experienced symptoms of tinnitus.  The first medical evidence of a diagnosis of bilateral hearing loss and the first evidence of complaints of tinnitus was in a March 2006 VA treatment record.

The Veteran contends that he injured his ears, causing decreased hearing, during military service due to loud noise exposure as a military police officer in Vietnam.  The Board observes that the service personnel records indicate that his military occupational specialty (MOS) during service was military police officer.  In a case where a veteran is seeking service connection for any disability, due consideration must be given to the places, types, and circumstances of the veteran's service.  38 U.S.C.A. § 1154(a).  As a military policeman it is likely that the Veteran was exposed to loud noises due to gunfire; thus, noise exposure is consistent with the conditions of his active military service.  Accordingly, the Board finds that the Veteran's history of in-service acoustic trauma is credible.  

Furthermore, there is competent medical evidence that indicates that part of the Veteran's bilateral hearing loss and tinnitus are related to active military service.   In this regard, the VA examiner in July 2010 and July 2012 provided the opinion that based on the Veteran's reported history of significant noise exposure both during and after military service it is not possible to determine if the etiology is related to military noise exposure without resorting to mere speculation.  It appears that the examiner is implying that noise exposure both during and after military service caused the Veteran's hearing loss and tinnitus.  The Board notes that VA laws and regulations do not require that the Veteran's military be the sole or majority cause of the Veteran's current disability to grant service connection.  

Based on the foregoing, the Board finds that the evidence of record is in equipoise on whether the Veteran's current bilateral hearing loss and tinnitus are related to noise exposure during active military service.  As such, the Board resolves any reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102.  Accordingly, the Board finds that entitlement to service connection for bilateral hearing loss and tinnitus is warranted.    


ORDER

1.  Entitlement to service connection for bilateral hearing loss is granted.

2.  Entitlement to service connection for tinnitus is granted. 




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


